Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A head-mounted display apparatus comprising: an imaging light generating device; a first deflection element including a first deflection section configured to deflect, in a first direction, imaging light emitted from the imaging light generating device and a second deflection section configured to deflect, in a second direction intersecting with the first direction, the imaging light deflected by the first deflection section; a first diffraction element configured to diffract the imaging light deflected by the second deflection section;” including the specific arrangement for “a plane surrounded by the second deflection section, the first principal ray, the second principal ray, and the first diffraction element is taken as a second plane, the first plane overlaps with at least a part of the second plane when viewed from the third direction and does not overlap with the second plane when viewed from the fourth direction.” as set forth in the claimed combination(s).
With respect to claims 2-5, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20100045933, US-20110013245, US-10282906.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872